MEMORANDUM *
Petitioner Jerry Martin seeks a writ of habeas corpus because the trial court refused to appoint an expert on eyewitness testimony. This issue was dealt with di*81rectly in Jackson v. Ylst, 921 F.2d 882 (9th Cir.1990), in which we held, among other things, that a claim such as Martin’s is barred under Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989). See Jackson, 921 F.2d at 885-86. Martin has failed to demonstrate that Jackson no longer controls. Therefore, the petition is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.